DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 12, 14, 21, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The term "around 130 Hz" in claims 3, 12, and 21 is a relative term which renders the claim indefinite.  The term "the plurality of high frequency pulses" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term around has no known mathematical definition and is not defined in the specification. Therefore the terms "the plurality of high frequency pulses" is interpreted to mean any frequency.
The term "around 95 Hz" in claim 5, 14, and 23 is a relative term which renders the claim indefinite.  The term "the lower frequency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term around has no known mathematical definition and is not defined in the specification. Therefore the terms "the lower frequency" is interpreted to mean any frequency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-14, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franke et al (AU 2015206540 B2).
Regarding claim 1 and 10, Franke teaches a programmable DBS system (Claim 1 and 2; [0051]; [0008]) comprising: a neurostimulator configured to generate DBS electrical stimulation ([0008] teaches the system comprising a neural stimulator and a controller; [0037]; [0047]), wherein the DBS electrical stimulation comprises: generating deep brain stimulation (DBS) electrical stimulation according to a first mode to cause steady-state excitatory post-synaptic current (EPSC) suppression in a set of synapses; and generating DBS electrical stimulation according to a second mode that is different than the first mode to maintain EPSC suppression in the set of synapses; and a lead configured to apply the DBS electrical stimulation to the set of synapses ([0037] teaches the system generating a first depletion block signal of 200Hz according to a first stimulation phase (mode) and then applying a second depletion block signal with a lower frequency according to a second stimulation phase (mode) of 100Hz to maintain the block; [0047] teaches an initial phase (mode) being 260Hz and the second phase (mode) being 130Hz; These stimulation parameters correspond the stimulation signals described by the present application to cause steady-state excitatory post-synaptic current (EPSC) suppression in a set of synapses in the first phase and maintain the suppression with the second lower frequency phase). 
Regarding claims 2 and 11, Franke teaches the inventions of claim 1 and 10, herein generating DBS electrical stimulation according to the first mode comprises generating a plurality of high frequency pulses ([abs] teaches the depletion block stimulation is a series of pulses; [0008] teaches the first pulse frequency being a higher frequency than the second pulse frequency; [0044]; Fig 6B; [0047]).
Regarding claim 3 and 12, Franke teaches claim 2 and 11, wherein the plurality of high frequency pulses have a frequency of around 130 Hz ([0037] teaches the plurality of high frequency pulses being 200Hz; [0047] teaches the plurality of high frequency pulses being 260Hz. These are around 130Hz).
Regarding claims 4 and 13, Franke teaches claim 1 and 10, wherein generating DBS electrical stimulation according to the second mode comprises generating tonic stimuli at a lower frequency than a frequency of the first mode ([0008]; [0037]; [0047] teaches the second phase/mode of stimulation comprising a lower frequency signal than the first high frequency phase/mode for maintaining the block).
Regarding claims 5 and 14, Franke teaches claims 4 and 13, wherein the lower frequency is around 95 Hz ([0037] teaches a second stimulation phase (mode) of 100Hz to maintain the block; [0047] teaches the second phase (mode) being 130Hz. These are around 95Hz).
Regarding claims 8 and 17, Franke teaches claims 1 and 10, wherein maintaining EPSC suppression in the set of synapses comprises maintaining a fraction of neurotransmitter resources that remain available after synaptic transmission below a threshold value for the fraction of neurotransmitter resources that remain available after synaptic transmission ([0036]; [0047] teaches wherein the block is a graded block and frequencies within the range of about 100 to about 150 Hz provide a 90% depletion block in about 10 to 4 seconds).
Regarding claims 9 and 18, Franke teaches claims 8 and 17, wherein the threshold value for the fraction of neurotransmitter resources that remain available after synaptic transmission is less than or equal to 10% ([0047] teaches Frequencies within the range of about 100 to about 150 Hz provide a 90% depletion block in about 10 to 4 seconds).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-23, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke et al (AU 2015206540 B2) in view of Boveja et al (U.S. PG Pub 2006/0074450 A1).
Regarding claim 19, Franke teaches a method comprising applying of neural stimulation according to a first mode to cause steady-state excitatory post-synaptic current (EPSC) suppression in a set of synapses; and applying DBS electrical stimulation according to a second mode that is different than the first mode to maintain EPSC suppression in the set of synapses ([0037] teaches the system generating a first depletion block signal of 200Hz according to a first stimulation phase (mode) and then applying a second depletion block signal with a lower frequency according to a second stimulation phase (mode) of 100Hz to maintain the block; [0047] teaches an initial phase (mode) being 260Hz and the second phase (mode) being 130Hz; These stimulation parameters correspond the stimulation signals described by the present application to cause steady-state excitatory post-synaptic current (EPSC) suppression in a set of synapses in the first phase and maintain the suppression with the second lower frequency phase). However, Franke fails to teach wherein the neural stimulation is specifically deep brain stimulation (DBS) electrical stimulation. 
Boveja teaches a method, in the same field of endeavor, wherein blocking stimulation pulses are used for DBS (Fig 27) to provide therapy and alleviate symptoms for neurological or neurospsychiatric disorders, such as Parkinson’s disease ([ABS]; [0124]-[0125]).
It would have been obvious to one of ordinary skill in the art, to have modified Franke, to have the type of stimulation be Deep Brain Stimulation (DBS). As taught by Boveja, in order to provide 
It would have been obvious to one of ordinary skill in the art to have the type of neural stimulation, be a DBS in order to allow the system to block the synapse of neurons in the brain to block pain and discomfort of migraines and treat neurological disorders. 
Regarding claims 20, the modified invention of Franke teaches claim 19, wherein applying DBS electrical stimulation according to the first mode comprises generating a plurality of high frequency pulses ([abs] teaches the depletion block stimulation is a series of pulses; [0008] teaches the first pulse frequency being a higher frequency than the second pulse frequency; [0044]; Fig 6B; [0047]).
Regarding claim 21, the modified invention of Franke teaches claim 20, wherein the plurality of high frequency pulses have a frequency of around 130 Hz ([0037] teaches the plurality of high frequency pulses being 200Hz; [0047] teaches the plurality of high frequency pulses being 260Hz. These are around 130Hz).
Regarding claims 22, the modified invention of Franke teaches claim 19, wherein applying DBS electrical stimulation according to the second mode comprises generating tonic stimuli at a lower frequency than a frequency of the first mode ([0008]; [0037]; [0047] teaches the second phase/mode of stimulation comprising a lower frequency signal than the first high frequency phase/mode for maintaining the block).
Regarding claims 23, the modified invention of Franke teaches claims 22, wherein the lower frequency is around 95 Hz ([0037] teaches a second stimulation phase (mode) of 100Hz to maintain the block; [0047] teaches the second phase (mode) being 130Hz. These are around 95Hz).
Regarding claims 26, the modified invention of Franke teaches claims 19, wherein EPSC suppression in the set of synapses comprises maintaining a fraction of neurotransmitter resources that remain available after synaptic transmission below a threshold value for the fraction of 
Regarding claims 27, the modified invention of Franke teaches claims 26, wherein the threshold value for the fraction of neurotransmitter resources that remain available after synaptic transmission is less than or equal to 10% ([0047] teaches Frequencies within the range of about 100 to about 150 Hz provide a 90% depletion block in about 10 to 4 seconds).
Claim 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke et al (AU 2015206540 B2) in view of Vallejo et al (U.S. PG Pub 20160271413 A1).
Regarding claims 6 and 15, Franke teaches claim 1 and 10, however fails to teach, wherein generating DBS electrical stimulation according to the second mode comprises generating pulses at a frequency of the first mode according to a reduced duty cycle.
Vallejo teaches a method for stimulating nerves, wherein a first twin multimodulation signal consisting of asynchronous biphasic symmetric rectangular pulses at 1,500 Hz, one of them at 200 μs PW having a higher duty cycle, and the other at 100 μs PW which as a lower duty cycle and each set at its own current-based amplitude set a particular % PT in order to provide pain relief. It further teaches wherein the signals for the twin multimodal technique that pulse width modulated signals having variably changing harmonic energy content may similarly be utilized to achieve the desired multimodal stimulation of glial and neuronal cells ([0088]; [0103]; [0108]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified Franke, to utilize twin multimodal modulation having a first mode where a signal is generated having a higher pulse width to initially reach a paresthesia threshold and block pain at the nerve, and then have the stimulation comprising a second mode, wherein the frequency of the second more is the same frequency of the first mode, wherein the pulse width is less than the first phase, to 
Regarding claims, 7 and 16, the modified inventions of Franke teach claim 6 and 15, however fails to teach, wherein generating pulses at the frequency of the first mode according to the reduced duty cycle comprises repeatedly alternating between generating the pulses during a run time and inactivity during a pause time.
Vallejo teaches a device in the same field of endeavor, a first mode where a signal is generated having a higher pulse width to initially reach a paresthesia threshold and block pain at the nerve, and then have the stimulation comprising a second mode, wherein the frequency of the second more is the same frequency of the first mode, wherein the pulse width is less than the first phase, to continue stimulating the nerve and block pain and wherein the waveforms of the twin modulation pulses comprise an interphase, wherein no stimulation signal is output (Fig 7 and 8; [0106]-[0107]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified the stimulation signals of Franke to be charge balancing biphasic signals with an interphase, as taught by Vallejo, to allow for passive charge balance to avoid change imbalance during stimulation.
Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke et al (AU 2015206540 B2)  in view of Boveja et al (U.S. PG Pub 2006/0074450 A1) applied to claim 19 above, and further in view of Vallejo et al (U.S. PG Pub 20160271413 A1).
Regarding claims 24, the modified invention of Franke teaches claim 19, however fails to teach, wherein generating DBS electrical stimulation according to the second mode comprises generating pulses at a frequency of the first mode according to a reduced duty cycle.
Vallejo teaches a method for stimulating nerves, wherein a first twin multimodulation signal consisting of asynchronous biphasic symmetric rectangular pulses at 1,500 Hz, one of them at 200 μs PW 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have further modified Franke, to utilize twin multimodal modulation having a first mode where a signal is generated having a higher pulse width to initially reach a paresthesia threshold and block pain at the nerve, and then have the stimulation comprising a second mode, wherein the frequency of the second more is the same frequency of the first mode, wherein the pulse width is less than the first phase, to continue stimulating the nerve and block pain, as taught by Vallejo, in order to maintain the paresthesia, but consume less energy during stimulation.
Regarding claims, 25, the modified inventions of Franke teach claim 24, however fails to teach, wherein generating pulses at the frequency of the first mode according to the reduced duty cycle comprises repeatedly alternating between generating the pulses during a run time and inactivity during a pause time.
Vallejo teaches a device in the same field of endeavor, a first mode where a signal is generated having a higher pulse width to initially reach a paresthesia threshold and block pain at the nerve, and then have the stimulation comprising a second mode, wherein the frequency of the second more is the same frequency of the first mode, wherein the pulse width is less than the first phase, to continue stimulating the nerve and block pain and wherein the waveforms of the twin modulation pulses comprise an interphase, wherein no stimulation signal is output (Fig 7 and 8; [0106]-[0107]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified the stimulation signals of Franke to be charge balancing biphasic signals with an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792